 

Exhibit 10.2

 

Francesca’s Holdings Corporation
EXECUTIVE BONUS PLAN

 

1.Purpose.

 

The purpose of this Francesca’s Holdings Corporation Executive Bonus Plan (this
“Bonus Plan”) is to promote the success of Francesca’s Holdings Corporation, a
Delaware corporation, (the “Corporation”) by (i) compensating and rewarding
participating executives (each, a “Participant”) with bonuses for the
achievement of pre-established performance goals and (ii) motivating such
executives by giving them opportunities to receive bonuses directly related to
such performance.

 

2.Administration of the Plan.

 

2.1Authority of the Committee. This Bonus Plan shall be administered by the
Compensation Committee of the Corporation’s Board of Directors (the
“Committee”). Action of the Committee with respect to the administration of this
Bonus Plan shall be taken pursuant to a majority vote or by the unanimous
written consent of its members. The Committee shall have the authority to
construe and interpret this Bonus Plan and any agreements or other document
relating to awards under this Bonus Plan (each, an “Award”), and may adopt such
rules and regulations as the Committee deems appropriate for the administration
of this Bonus Plan.

 

2.2Effect of Determination. Any determinations made by the Committee, including,
without limitation, determinations with respect to attainment of Performance
Goals and Bonus amount, shall be binding, final and conclusive on each
Participant.

 

3.Awards.

 

3.1Award Grants. Each Participant will be granted an Award under this Bonus
Plan. Each Award granted to a Participant represents the opportunity to receive
a payment for the Corporation’s relevant fiscal year (the “Performance Period”)
determined under the terms and conditions of this Bonus Plan (a “Bonus”). The
Committee shall establish (i) the target amount of each Participant’s Bonus and
(ii) the applicable performance goals for such Performance Period (the
“Performance Goals”) during the first ninety (90) days of the Performance
Period, although the target Bonus amount for Participants selected to
participate in this Bonus Plan after this period may be established at a later
date.

 

3.2Performance Goals. The actual amount of the Bonus paid to each Participant
for the Performance Period will be calculated based on the Participant’s
achievement of the Performance Goals established by the Committee pursuant to
Section 3.1 above for the applicable Performance Period.

 

3.3Determination of Performance. The determination as to whether the Corporation
has attained the Performance Goals with respect to the Performance Period shall
be made by the Committee acting in good faith.

 

3.4Negative Discretion. Notwithstanding the foregoing provisions, the Committee
retains discretion to reduce (but not increase) the Bonus otherwise payable to
any one or more Participants pursuant to Section 3.1.  The Committee may
exercise such discretion on any basis it deems appropriate (including, but not
limited to, its assessment of the Corporation’s performance relative to its
operating or strategic goals for the Performance Period and/or the Participant’s
individual performance for such period).  For purposes of clarity, if the
Committee exercises its discretion to reduce the amount of any Bonus payable
hereunder, it shall not be required to allocate the amount of such reduction to
Bonuses payable to other Participants.

 







 

4.Newly Hired Participants. If any Participant is selected to participate in
this Bonus Plan after the first quarter of the Performance Period has elapsed,
the Committee shall have the discretion to make appropriate pro-rata adjustments
to the target amount of the Participant’s Bonus and to any of the other terms
and conditions of this Bonus Plan as they relate to such newly hired
Participant.

 

5.Committee Determination and Certification. As soon as practicable after the
end of the Performance Period, the Committee shall determine whether the
Corporation has attained the Performance Goals with respect to the Performance
Period. At this time, the Committee shall also determine the amount of each
Participant’s Bonus payable pursuant to this Bonus Plan.

 

6.Payment of Bonuses. Any Bonuses shall be paid (subject to tax withholding
pursuant to Section 10.6) as soon as practicable following the Committee’s
determination of the final Bonus amount (after giving effect to any exercise of
its discretion to reduce Bonuses pursuant to Section 3.4) but in no event later
than 74 calendar days following the end of the Performance Period.

 

7.Termination of Employment. In the event that a Participant’s employment with
the Corporation and its majority-owned subsidiaries (“Subsidiaries”) terminates
(regardless of the reason for such termination of employment, whether
voluntarily or involuntarily, with or without cause, or due to the Participant’s
death or disability) at any time during the Performance Period applicable to an
Award, such Award shall immediately terminate upon such termination of
employment, and the Participant shall not be entitled to any Bonus payment in
respect of such Award, unless otherwise expressly provided under a written
contract with the Corporation.

 

8.Adjustments. The Committee shall adjust the performance measures, performance
goals, relative weights of the measures, and other provisions of
then-outstanding Awards under this Bonus Plan to the extent (if any) it
determines that the adjustment is necessary or advisable to preserve the
intended incentives and benefits to reflect (1) any material change in corporate
capitalization, any material corporate transaction (such as a reorganization,
combination, separation, merger, acquisition, or any combination of the
foregoing), or any complete or partial liquidation of the Corporation, (2) any
change in accounting policies or practices, (3) the effects of any special
charges to the Corporation’s earnings, or (4) any other similar special
circumstances. Notwithstanding any other provision herein, each Award shall be
subject to termination in connection with a corporate transaction that the
Corporation does not survive (or does not survive as a public company in respect
of its common stock) on such terms as the Committee may determine.

 

9.Recoupment of Bonus Payments. Any Bonuses becoming payable pursuant to this
Bonus Plan shall be subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Bonuses.

 







 

10.General Provisions.

 

10.1Rights of Participants.

 

(A)No Right to Awards or Continued Employment. Nothing contained in this Bonus
Plan (or in any other documents under this Bonus Plan or in any Award) shall
confer upon any Participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 10.1(a), however, is intended to
adversely affect any express independent right of such person under a separate
employment or service contract other than an award agreement.

 

(B)Plan Not Funded. Awards payable under this Bonus Plan shall be payable from
the general assets of the Corporation, and no special or separate reserve, fund
or deposit shall be made to assure payment of such awards. No Participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset of the Corporation or one of its Subsidiaries by reason
of any award hereunder. Neither the provisions of this Bonus Plan (or of any
related documents), nor the creation or adoption of this Bonus Plan, nor any
action taken pursuant to the provisions of this Bonus Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any Participant, beneficiary or other
person. To the extent that a Participant, beneficiary or other person acquires a
right to receive payment pursuant to any Award, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

10.2Non-Transferability of Benefits and Interests. All Awards are
non-transferable, and no benefit payable under this Bonus Plan shall be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. This Section 10.2 shall not apply to an assignment of a
contingency or payment due (a) after the death of a Participant to the deceased
Participant’s legal representative or beneficiary or (b) after the disability of
a Participant to the disabled Participant’s personal representative.

 

10.3Force and Effect. The various provisions herein are severable in their
entirety. Any determination of invalidity or unenforceability of any one
provision will have no effect on the continuing force and effect of the
remaining provisions.

 

10.4Governing Law. This Bonus Plan will be construed under the laws of the State
of Delaware.

 

10.5Construction. It is intended that Awards granted and Bonuses paid under this
Bonus Plan qualify as “short-term deferrals” within the meaning of the guidance
provided by the Internal Revenue Service under Section 409A of the United Stated
Internal Revenue Code of 1986, as amended, and this Bonus Plan shall be
interpreted consistent with that intent.

 

10.6Tax Withholding. Upon the payment of any Bonus, the Corporation shall have
the right to deduct the amount of any federal, state or local taxes that the
Corporation or any Subsidiary may be required to withhold with respect to such
payment.

 







 

10.7Amendments, Suspension or Termination of Plan. The Board or the Committee
may at any time terminate, amend, modify or suspend this Bonus Plan, in whole or
in part, in each case, without the consent of Participants.

 

10.8Effective Date. This version of the Bonus Plan is effective as of May 31,
2018 and applies to Awards granted for the Corporation’s 2018 fiscal year. For
the terms applicable to Awards granted under the Bonus Plan prior to the
Corporation’s 2018 fiscal year, see the version of the Bonus Plan in effect for
such fiscal year.

 

10.9Captions. Captions and headings are given to the sections and subsections of
this Bonus Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Bonus Plan or any provision thereof.

 

10.10Non-Exclusivity of Plan. Nothing in this Bonus Plan shall limit or be
deemed to limit the authority of the Board or the Committee to grant awards or
authorize any other compensation under any other plan or authority.

 





 

